DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: The claim contains a typographical error. The term “valvei s” in the fourth line from the last line of the claim should be changed to read -valve is-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are rejected for the following reason.
Claim 10 recites the limitation "the accumulator tank" in line 18 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claims 1-9 are allowed.
Claims 10-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1-3 and 8, the claims are allowed because the prior art of record does not disclose or fairly suggest the steps of: iii. regulating the temperature of the condenser such that a substantially constant vapor pressure of the overhead gas is maintained in the accumulator tank, by either or both of: iii(a). controlling the temperature control valve via the flow controller such that the temperature control valve is opened to lower the temperature of 25the condenser when f is higher than fsp, and the temperature control valve is closed to raise the temperature of the condenser when f is lower than fsp; and/or iii(b). controlling the temperature control valve via the pressure controller such that the temperature control valve is opened to lower the temperature of 30the condenser when p is higher than psp, and the temperature control valve is closed to raise the temperature of the condenser when p is lower than psp, as recited in claim 1.
Regarding claims 4-7 and 9, the claims are allowed because the prior art of record does not disclose or fairly suggest the steps of: ii. comparing the measured concentration c to a pre-set set point csp for concentration 15of dissolved gaseous catalyst inactivating agent in the liquid condensate; and iii. either or both of iii(a) or iii(b): iii(a). purging a portion of the overhead vapor so as to lower the overhead vapor pressure if the measured concentration of dissolved gaseous catalyst inactivating agent c is greater than csp; 20iii(b). controlling a temperature control valve disposed in a coolant flow line that provides coolant to a heat exchanger in operative connection to a recycle condenser configured to contact a vapor received from a flash tank and condense at least a portion of the vapor to liquid, in a manner that the temperature control valve is closed to raise the temperature of the condenser when c > csp and the temperature control valve is 25opened to lower the temperature of the condenser when c < csp, as recited in claim 4.
Regarding claims 10-12, the claims would be allowable because the prior art of record does not disclose or fairly suggest the features: iii) either or both of the following configured to maintain a substantially constant vapor pressure of the overhead gas in the accumulator tank: iii(a) a flow controller that is (1) configured to receive a signal from a flow rate sensor disposed in the purge line, the flow controller being configured to measure in operation the gas flow f through the purge line via the flow rate sensor, to store a pre-set gas flow set point fsp and to compare the gas flow to the stored gas flow rate set point, and that is (2) further configured to send a signal to the temperature control valve in a manner that in operation the temperature control valve is opened when f is higher than fsp and the temperature control valve is closed when f is lower than fsp, thereby regulating the temperature of the condenser such that said substantially constant vapor pressure of the overhead gas is maintained in the accumulator tank; and iii(b) a sensor of dissolved gas concentration, the gas being oxygen, carbon monoxide or carbon dioxide, or any mixture thereof, disposed in the recycle accumulator and configured in operation to store a set point of dissolved gas concentration in condensed diluent collected in the accumulator, to measure the concentration of dissolved gas in collected condensate, and configured to send a signal to the temperature control valve in a manner that in operation the temperature control valve is closed when the dissolved gas concentration is higher than the set point and the temperature control valve is opened when the dissolved gas concentration is lower than the set point, thereby regulating the temperature of the condenser such that said substantially constant vapor pressure of the overhead gas is maintained in the accumulator tank, as recited in claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774